DETAILED ACTION
This office action is in response to CON filed on 12/27/2019.
Claims 88-107 are pending of which claims 88, 95 and 107 are independent claims, and claims 1-87 are canceled.
IDS, filed on 01/06/2020, 08/27/2020, and 01/11/2021, is considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 88, 95 and 102  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 46 of U.S. Patent No. 8565573. Although the claims at issue are not identical, they are not patentably distinct from each other and see the below Table for more information.

Patent 9565573 from application 13969192
Instant application 16729103
Remarks
1.  A method for a first mobile device to coverage, wherein the presence indication is reported to a network node using an information element that indicates receipt of the presence. 





second mobile device, a presence indication in response to receiving the secondary coverage signal from the second mobile device, wherein the presence indication indicates that the first mobile device is requesting secondary coverage in the mobile communication system; and obtaining secondary coverage from the second mobile device after transmitting the presence indication. 

95. A device, comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: transmitting, from a network node to a first terminal, secondary coverage configuration information; receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal.  






The secondary coverage is taken to mean the additional connection given by a relay UE to a remote UE. Both claim 46 and claim 95 deal with configuration of relay UE and communication of the relay UE with a remote UE and the configuration of the relay UE uses the same parameters for both claims.

102. A non-transitory computer-readable 





Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 88-107 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160286471 to Zisimopoulos (hereinafter “Zisimopoulos”) in view of US. Pub. 20180098370 to Bangolae(hereinafter “Bangolae”)


Regarding claim 88: Zisimopoulos discloses a method, comprising:  receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal (20160286471, see paragraph [0012], a  presence indication (PI) report is taken to be a proximity report, configuring the UE with a relay selection rule by a base station; and another UE receives at least one  ProSe (proximity service) discovery message from each of a plurality of ProSe relay candidates providing access to a network; evaluating the received ProSe discovery messages with respect to the relay selection rule; selecting a first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating; and connecting to the network via the first ProSe relay candidate).

However, Zisimopoulos does not explicitly teach transmitting, from a network node to a first terminal, secondary coverage configuration information. However, Bangolae in the same or similar field of endeavor teaches transmitting, from a network node to a first terminal, secondary coverage configuration information (20180098370, see paragraph [0033], FIG. 1, a first UE  may be connected to a E-UTRAN  over a first LTE-Uu interface, and a second UE may be connected to the E-UTRAN  over a second LTE-Uu interface; the first UE may execute a first ProSe application and the second UE may execute a second ProSe application; the first UE and the second UE  can be connected via a PC5 interface; the PC5 interface is the communication link between the two ProSe enabled UEs  for direct communication). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 89: Zisimopoulos discloses the method of claim 88, wherein the secondary coverage configuration information comprises at least one of secondary coverage signal (SCS) configuration information, SCS resource signal (SCS-R) configuration information, or PI timing information (20160286471, see paragraph [0112], a ProSe relay candidate to offer a secondary coverage may include resources, such as, a relay processor module, a relay memory module, at least one relay transceiver module, at least one relay antenna, or a relay wireless communication management module).

Regarding claim 90: Zisimopoulos discloses the method of claim 88, wherein the secondary coverage configuration information causes the first terminal to transmit SCS ( 20160286471, see paragraph [0010], an SCS is considered to be a proSe discovery message,  the first prose relay candidate may offer service as secondary connection to a UE, and a UE receives a prose discovery message and evaluates the received ProSe discovery messages with respect to the relay selection rule may include identifying a ProSe discovery message received from the first ProSe relay candidate as complying with the relay selection rule to a greater extent than at least one other ProSe discovery message received from at least one other ProSe relay candidate of the plurality of ProSe relay candidates, and  a ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery message may include at least a E-UTRAN cell identity (ECI), or at least one temporary mobile group identity (TMGI), or at least one ProSe Group Identifier (ID), or a combination thereof).  

Regarding claim 91: Zisimopoulos discloses the method of claim 88, further comprising: transmitting, from the network node to the first terminal, relay node configuration information (20160286471, see paragraph [0071], a ProSe discovery message processing module configures proSe relay candidates, it receives at least one ProSe discovery message from each of a plurality of ProSe relay candidates, it evaluates the received ProSe discovery messages that comply with the relay selection rule and then selects and configures a candidate that complies with the relay selection rule to a greater extent than at least one other ProSe discovery message received from at least one other ProSe relay candidate). 

Regarding claim 92: Zisimopoulos discloses transmitting from a network node to a first terminal secondary coverage configuration information. However, Zisimopoulos does not explicitly teach method of claim 91, wherein the relay node configuration information causes the first terminal to stop transmitting SCS. However, Bangolae in the same or similar field of endeavor teaches method of claim 91, wherein the relay node configuration information causes the first terminal to stop transmitting SCS (20180098370, see paragraph [0095], a remote UE may have been connected to a relay UE as a secondary connection when the UE is out-of-coverage; when the remote UE is in-coverage of eNodeB, and after establishing the direct connection with the eNodeB, the remote UE may terminate the connection with the relay UE, i.e., stop the UE-to-NW relay functionality). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 93: Zisimopoulos discloses transmitting from a network node to a first terminal secondary coverage configuration information. However, Zisimopoulos does 20180098370, see paragraph [0015], FIG. 3, receiving, from a network, a ProSe Relay Indication (PRI); broadcasting at least one ProSe discovery message that includes the PRI; and receiving a relay connection request from a UE based on the received ProSe discovery message with a relay selection rule of the UE). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 94: Zisimopoulos discloses transmitting from a network node to a first terminal secondary coverage configuration information. However, Zisimopoulos does not explicitly teach the method of claim 93, wherein the first terminal is within a network coverage, and the second terminal is out of the network coverage. However, Bangolae in the same or similar field of endeavor teaches the method of claim 93, wherein the first terminal is within a network coverage, and the second terminal is out of the network coverage (20180098370, see paragraph [0095], a remote UE may have been connected to a relay UE as a secondary connection when the UE is out-of-coverage; when the remote UE is in-coverage of eNodeB, and after establishing the direct connection with the eNodeB, the remote UE may terminate the connection with the relay UE).  . It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 95: Zisimopoulos discloses a device, comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal(); determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal (20160286471, see paragraph [0012], a  presence indication (PI) report is taken to be a proximity report, configuring the UE with a relay selection rule by a base station; and another UE receives at least one  ProSe (proximity service) discovery message from each of a plurality of ProSe relay candidates providing access to a network; evaluating the received ProSe discovery messages with respect to the relay selection rule; selecting a first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating; and connecting to the network via the first ProSe relay candidate for traffic transmission).

However, Zisimopoulos does not explicitly teach transmitting, from a network node to a first terminal, secondary coverage configuration information. However, Bangolae in the same or similar field of endeavor teaches transmitting, from a network node to a first terminal, secondary coverage configuration information (20180098370, see paragraph [0033], FIG. 1, a first UE  may be connected to a E-UTRAN  over a first LTE-Uu interface, and a second UE may be connected to the E-UTRAN  over a second LTE-Uu interface; the first UE may execute a first ProSe application and the second UE may execute a second ProSe application; the first UE and the second UE  can be connected via a PC5 interface; the PC5 interface is the communication link between the two ProSe enabled UEs  for direct communication). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 96: Zisimopoulos discloses the device of claim 95, wherein the secondary coverage configuration information comprises at least one of secondary coverage signal (SCS) configuration information, SCS resource signal (SCS-R) configuration information, or PI timing information (20160286471, see paragraph [0112], a ProSe relay candidate to offer a secondary coverage may include resources, such as, a relay processor module, a relay memory module, at least one relay transceiver module, at least one relay antenna, or a relay wireless communication management module).  
 
Regarding claim 97: Zisimopoulos discloses the device of claim 95, wherein the secondary coverage configuration information causes the first terminal to transmit SCS ( 20160286471, see paragraph [0010], an SCS is considered to be a proSe discovery message,  the first prose relay candidate may offer service as secondary connection to a UE, and a UE receives a prose discovery message and evaluates the received ProSe discovery messages with respect to the relay selection rule may include identifying a ProSe discovery message received from the first ProSe relay candidate as complying with the relay selection rule to a greater extent than at least one other ProSe discovery message received from at least one other ProSe relay candidate of the plurality of ProSe relay candidates, and  a ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery message may include at least a E-UTRAN cell identity (ECI), or at least one temporary mobile group identity (TMGI), or at least one ProSe Group Identifier (ID), or a combination thereof).  

Regarding claim 98: Zisimopoulos discloses the device of claim 95, wherein the operations further comprise: transmitting, from the network node to the first terminal, relay node configuration information (20160286471, see paragraph [0010], a ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery message may include at least a E-UTRAN cell identity (ECI), or at least one temporary mobile group identity (TMGI), or at least one ProSe Group Identifier (ID), or a combination thereof, and the configuration receiving UE may select the right UE as a relay). 

Regarding claim 99: Zisimopoulos discloses transmitting from a network node to a first terminal secondary coverage configuration information. However, Zisimopoulos does not explicitly teach the device of claim 98, wherein the relay node configuration information causes the first terminal to stop transmitting SCS. However, Bangolae in the same or similar field of endeavor teaches the device of claim 98, wherein the relay node configuration information causes the first terminal to stop transmitting SCS (20180098370, see paragraph [0095], a remote UE may have been connected to a relay UE as a secondary connection when the UE is out-of-coverage; when the remote UE is in-coverage of eNodeB, and after establishing the direct connection with the eNodeB, the remote UE may terminate the connection with the relay UE, i.e., stop the UE-to-NW relay functionality). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE  (Bangolae; [0044]).

Regarding claim 100: Zisimopoulos discloses the device of claim 95, wherein the PI report indicates that the first terminal receives a PI from a second terminal (20160286471, see paragraph [0018], FIG. 3,  a UE after receiving prose discovery message for relay stations, selects the one conforms with its selection rule, and send a request for connection, the relay station   receives the relay connection request from a UE based  on the fact that the selected relay UE is in compliance with a relay selection rule of the UE).  

Regarding claim 101: Zisimopoulos discloses transmitting from a network node to a first terminal secondary coverage configuration information. However, Zisimopoulos does not explicitly teach the device of claim 100, wherein the first terminal has network coverage, and the second terminal does not have the network coverage. However, Bangolae in the same or similar field of endeavor teaches the device of claim 100, wherein the first terminal has network coverage, and the second terminal does not have the network coverage(20180098370, see paragraph [0095], a remote UE may have been connected to a relay UE as a secondary connection when the UE is out-of-coverage; when the remote UE is in-coverage of eNodeB, and after establishing the direct connection with the eNodeB, the remote UE may terminate the connection with the relay UE, i.e., stop the UE-to-NW relay functionality). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 102: Zisimopoulos discloses a non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal(20160286471, see paragraph [0012],  a  presence indication (PI) report is taken to be a proximity report, configuring the UE with a relay selection rule by a base station; and another UE receives at least one  ProSe (proximity service) discovery message from each of a plurality of ProSe relay candidates providing access to a network; evaluating the received ProSe discovery messages with respect to the relay selection rule; selecting a first ProSe relay candidate from the plurality of ProSe relay candidates based at least in part on the evaluating; and connecting to the network via the first ProSe relay candidate). 

20180098370, see paragraph [0033], FIG. 1, a first UE  may be connected to a E-UTRAN  over a first LTE-Uu interface, and a second UE may be connected to the E-UTRAN  over a second LTE-Uu interface; the first UE may execute a first ProSe application and the second UE may execute a second ProSe application; the first UE and the second UE  can be connected via a PC5 interface; the PC5 interface is the communication link between the two ProSe enabled UEs  for direct communication). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 103: Zisimopoulos discloses the non-transitory computer-readable medium of claim 102, wherein the secondary coverage configuration information comprises at least one of secondary coverage signal (SCS) configuration information, SCS resource signal (SCS-R) configuration information, or PI timing information(20160286471, see paragraph [0112], a ProSe relay candidate to offer a secondary coverage may include resources, such as, a relay processor module, a relay memory module, at least one relay transceiver module, at least one relay antenna, or a relay wireless communication management module).

Regarding claim 104: Zisimopoulos discloses the non-transitory computer-readable medium of claim 102, wherein the secondary coverage configuration information causes the first terminal to transmit SCS( 20160286471, see paragraph [0010], an SCS is considered to be a prose discovery message,  the first prose relay candidate may offer service as secondary connection to a UE, and a UE receives a prose discovery message and evaluates the received ProSe discovery messages with respect to the relay selection rule may include identifying a ProSe discovery message received from the first ProSe relay candidate as complying with the relay selection rule to a greater extent than at least one other ProSe discovery message received from at least one other ProSe relay candidate of the plurality of ProSe relay candidates, and  a ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery message may include at least a E-UTRAN cell identity (ECI), or at least one temporary mobile group identity (TMGI), or at least one ProSe Group Identifier (ID), or a combination thereof).   

Regarding claim 105: Zisimopoulos discloses the non-transitory computer-readable medium of claim 102, wherein the operations further comprise: transmitting, from the network node to the first terminal, relay node configuration information(20160286471, see paragraph [0010], a ProSe discovery message may include a relay offer message, and evaluating the received ProSe discovery message may include at least a E-UTRAN cell identity (ECI), or at least one temporary mobile group identity (TMGI), or at least one ProSe Group Identifier (ID), or a combination thereof, and the configuration receiving UE may select the right UE as a relay). 

Regarding claim 106: Zisimopoulos discloses transmitting from a network node to a first terminal secondary coverage configuration information. However, Zisimopoulos does not explicitly teach the non-transitory computer-readable medium of claim 105, wherein the relay node configuration information causes the first terminal to stop transmitting SCS. However, Bangolae in the same or similar field of endeavor teaches the non-transitory computer-readable medium of claim 105, wherein the relay node configuration information causes the first terminal to stop transmitting SCS (20180098370, see paragraph [0095], a remote UE may have been connected to a relay UE as a secondary connection when the UE is out-of-coverage; when the remote UE is in-coverage of eNodeB, and after establishing the direct connection with the eNodeB, the remote UE may terminate the connection with the relay UE, i.e., stop the UE-to-NW relay functionality). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Bangolae into Zisimopoulos’s system/method because it would allow relay UE configuration.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improve communication without regard to signal strength by using the relay UE when the remote UE moves away from a base station (Bangolae; [0044]).

Regarding claim 107: Zisimopoulos discloses the non-transitory computer-readable medium of claim 102, wherein the PI report indicates that the first terminal receives a PI from a second terminal(20160286471, see paragraph [0018], FIG. 3,  a UE after receiving prose discovery message for relay stations, selects the one conforms with its selection rule, and send a request for connection, the relay station   receives the relay connection request from a UE based  on the fact that the selected relay UE is in compliance with a relay selection rule of the UE).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/ Examiner, Art Unit 2476